
EXHIBIT 10.30

 
AMENDMENT NO. 1 TO NONQUALIFIED SHARE OPTION AGREEMENT




This Amendment No. 1  to the Nonqualified Share Option Agreement (this
“Amendment”) is made as of [              ],  by and between Public Storage (the
“Trust”), and [        ] (the “Optionee”), an individual who holds certain share
options granted under the Trust’s 2007 Equity and Performance-Based Incentive
Compensation Plan (the “Plan”).


WHEREAS, the Optionee holds unexercised options to purchase [        ] shares of
the Trust’s common shares of beneficial interest, par value $.10 per share, at a
price of $[        ] per share (the “Option”) evidenced by an Option Agreement
dated [        ] by and between the Trust and the Optionee (the “Option
Agreement”); and


WHEREAS, the Board of Trustees of the Trust has determined that it is in the
best interests of the Trust to amend the Option Agreement to provide that the
Option shall vest in full effective as of the Trust’s next annual meeting (the
“Retirement Date”) and shall remain exercisable for two years following the
Retirement Date, unless the Option earlier expires pursuant to its original
term; and


WHEREAS, the parties desire to so amend the Option Agreement;


NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements set forth in this Amendment, the parties AGREE as
follows:


1.  Section 3.1 of the Option Agreement is hereby amended and restated in its
entirety:


The Optionee may exercise the Option (subject to the limitations on exercise set
forth in the Plan or in this Option Agreement), in installments as determined by
the Committee as follows: [     ]. The foregoing installments, to the extent not
exercised, shall accumulate and be exercisable, in whole or in part, at any time
and from time to time, after becoming exercisable and prior to the termination
of the Option; provided, that no single exercise of the Option shall be for less
than 100 shares, unless the number of shares purchased is the total number at
the time available for purchase under this Option.
 
Notwithstanding the foregoing vesting schedule, in the event that the Optionee
is a trustee of the Board and is not re-nominated for election to the Board
because he or she would attain the age of 70 during such subsequent Board term,
the Option granted hereunder shall immediately vest effective as of the
Optionee’s retirement date, which shall be the date of the Trust’s next annual
meeting (the “Retirement Date”), and shall remain exercisable for two years from
the Retirement Date unless the Option otherwise expires pursuant to its original
term.
 
2. Section 3.5 of the Option Agreement is hereby amended and restated in its
entirety:


Subject to Sections 3.1, 3.6 and 3.7 hereof, upon the termination of (i) the
employment of the Optionee by the Trust or any Subsidiary or Service Provider,
or (ii) a Service Provider’s relationship with the Trust, the Optionee shall
have the right at any time within 30 days after such termination and prior to
termination of the Option pursuant to Section 3.4 above, to exercise, in whole
or in part, any Option held by such Optionee at the date of such termination, to
the extent such Option was exercisable immediately prior to such termination.


3. Except as expressly provided herein, the terms and conditions of the Option
Agreement shall remain in full force and effect and shall be binding on the
parties hereto.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment,
or have caused this Amendment to be duly executed and delivered in their name
and on their behalf, as of the day and year first above written.


PUBLIC STORAGE




By: ­________________________________


Its: ­________________________________




OPTIONEE


­________________________________



